                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

TIMOTHY W. REPASS AND WILLIAM                     §
SCOTT McCANDLESS, individually and on             §
behalf of all others similarly situated,          §
       Plaintiffs,                                §
                                                  §
v.                                                §           NO. 7:18-CV-00107-DC-RCG
                                                  §
TNT CRANE AND RIGGING, INC.,                      §
     Defendant.                                   §

                   ORDER AUTHORIZING NOTICE TO POTENTIAL CLASS

        BEFORE THE COURT is Plaintiff Timothy W. Repass and William Scott McCandless

(Plaintiffs) and Defendant TNT Crane and Rigging, Inc.’s (Defendant) Agreed Motion to Send

Notice to Conditionally Certified Class (Motion). (Doc. 30). This case is before the undersigned

through an Order pursuant to 28 U.S.C. § 636 and Appendix C of the Local Court Rules for the

Assignment of Duties to United States Magistrate Judges. (Doc. 25). After due consideration of

the pleadings and the relevant law, and pursuant to the agreement of the parties, the Court authorizes

notice to potential plaintiffs.

        Plaintiffs bring this action both individually and on behalf of all others similarly situated

against Defendant asserting violations of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et

seq. (Doc. 17). On August 17, 2018, Plaintiffs filed their Opposed Motion to Certify Class. (Doc.

20). On January 17, 2019, the undersigned U.S. Magistrate Judge issued a Report and

Recommendation that the following class be conditionally certified:

                 ALL CURRENT AND FORMER CRANE OPERATORS OF
                 DEFENDANT WHO WORKED OUT OF DEFENDANT’S
                 MIDLAND, SAN ANTONIO, OR HOUSTON YARDS AT
                 ANY TIME IN THE LAST THREE YEARS.
       (Doc. 28). The Report and Recommendation also recommended ordering the parties to

provide the Court with a proposed method of notifying the putative class members. Id. The District

Court adopted the Report and Recommendation in its entirety on February 6, 2019. (Doc. 29). On

February 20, 2019, the parties filed the instant Motion to Send Notice to Conditionally Certified

Class. (Doc. 30). The parties stipulate they have conferred and agreed on the contents of the Notice

of Collective Action and Consent Forms attached to the parties’ Motion. (Docs. 30-2, 30-3, 30-4).

Accordingly, the Court approves the expedited issuance of notice to potential class members and the

consent forms attached to the parties’ Motion.

       It is therefore ORDERED that the Court approves the expedited issuance of the Notice

of Collective Action and Consent Forms the parties filed as Exhibit A to the Motion, to be

delivered to the Putative Class Members by first class United States mail. In addition, Plaintiff’s

counsel may also make available the Notice of Collective Action and Consent Forms the parties

filed as Exhibit A to the Motion on a website solely dedicated to disseminating the Notice of

Collective Action and Consent Form.

       It is further ORDERED that, in addition to delivery of the Notice and Consent Forms by

mail, the Court authorizes Plaintiff’s counsel to issue the Text Message Notice that the parties

filed as Exhibit B to the Motion, to be delivered or otherwise disseminated by text message to all

Putative Class Members for whom Defendant has provided a working mobile telephone number.

For purposes of this Order, “working mobile telephone number” shall mean a mobile telephone

number that does not reject text messages and (1) for current employees, either a mobile

telephone number maintained as a result of the Putative Class Members’ employment with

Defendant or a personal mobile telephone number, or (2) for former employees, a personal

mobile telephone number only.



                                                 2
          It is further ORDERED that Plaintiff’s counsel may e-mail the Notice of Collective

Action and Consent Forms filed as Exhibit A to the Motion only to Putative Class Members for

whom Defendant has not provided a working mobile telephone number and for whom Defendant

has provided a working e-mail address. For purposes of this Order, “working e-mail address”

shall mean an e-mail address that does not bounce-back e-mails as undeliverable and (1) for

current employees, either an e-mail address maintained as a result of the Putative Class

Members’ employment with Defendant or a personal e-mail address, or (2) for former

employees, a personal e-mail address only.

          It is further ORDERED that the Court authorizes the expedited issuance of the Social

Media Notice of Collective Action filed as Exhibit C to the Motion, to be delivered or otherwise

disseminated through Facebook and/or LinkedIn only to Putative Class Members for whom

Defendant has not provided either a working mobile telephone number or a working e-mail

address.

          It is further ORDERED that counsel for Plaintiff may contact Putative Class Members

by telephone only to verify mailing addresses or email addresses and to send the Text Message

Notice.

          It is further ORDERED that Plaintiff is authorized to offer the Putative Class Members

the option to consent to join this collective action through the use of electronic signatures using

Adobe Sign, or similar electronic signature platform.

          It is further ORDERED that the Parties shall comply with the following schedule:

 No later than 10 days from the Defendant shall provide to Class Counsel in Excel (.xlsx)
 date of this Order             format the following information regarding all Putative
                                Class Members: full name; last known mailing address(es)
                                with city, state, and Zip Code; all known email address(es);
                                beginning date(s) of employment; ending date(s) of
                                employment (if applicable); and all mobile telephone

                                                 3
                                  number(s).
Within 30 days of receiving the Class Counsel shall send a copy of the Court-approved
contact information for all Notice and Consent Form to the Putative Class Members
Putative Class Members           by First Class U.S. Mail; Class Counsel may send the
                                 Court-approved Text Message Notice of Collective Action
                                 through text message to the Putative Class Members; Class
                                 Counsel may send a copy of the Court-approved Notice
                                 and Consent Form to the Putative Class Members by e-
                                 mail to any Putative Class Members for whom Defendants
                                 have not provided a working mobile telephone number;
                                 Class Counsel may send the Court-approved Social Media
                                 Notice of Collective Action to Putative Class Members
                                 through Facebook and/or LinkedIn for any Putative Class
                                 Members for whom Defendants have not provided either a
                                 working mobile telephone number or working e-mail
                                 address; and Class Counsel may make the Notice and
                                 Consent Form available on a website solely dedicated to
                                 disseminating notice.
Within 3 business days of the Class Counsel shall file an Advisory with the Court
initial mailing of the Notice of indicating the date of mailing of the Notice of Collective
Collective Action                Action and Consent Form.
60 days from the initial          The Putative Class Members shall have 60 days to return
mailing of Notice and Consent     their signed Consent forms to Class Counsel for filing with
Forms to Putative Class           the Court (the “Notice Period”).
Members
No later than 15 days after the   Class Counsel shall file with the Court all signed Consents
close of the Notice Period        to Join.


      It is so ORDERED.

      SIGNED this 21st day of February, 2019.




                                        RONALD C. GRIFFIN
                                        UNITED STATES MAGISTRATE JUDGE




                                               4
